Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The “means” in Claims 19 and 20 are interpreted to be the capacitive or inductive coupling elements as discussed in Claims 2 and 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Specifically regarding Claims 1 and, the limitations “and one or more machine learning operations is carried out with circuitry on or embedded in two or more of the plurality of processing (MPEP 2173.05(p)(II)).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20060234405 to Best1.
Regarding Claims 1-3, Best teaches a machine learning processor optimized for carrying out machine learning operations, the processor comprising: 
a substrate 201; 
a plurality of processing dice (101a, 101b) on the substrate, wherein one or more of the plurality of the processing dice are substantially vertically stacked (see fig. 7) on one another and on the substrate and the processing dice comprise circuitry to carry out machine learning operations and one or more machine learning operations is carried out with circuitry on or embedded in two or more of the plurality of processing dice (Best teaches the stacked die may be processors and memory, which make up all neural networks; i.e. any combination of a processor and memory is configured to be a neural network); and 
one or more wireless communication components embedded in and/or on one or more of the substrate and the plurality of processing dice (see Figs 10A, 10B, relevant to Claims 2 and 3), wherein the wireless communication components carry wireless communication signals between one or more of the substrate and the plurality of processing dice and the circuitry therein and wherein the operations of the machine learning processor comprises the communication signals (the stack of Fig. 7 is configured accordingly).

Regarding Claim 4, Best teaches the processor of Claim 3, wherein the electromagnetic coupling comprises capacitive coupling and metal layers in the plurality of dice and/or substrate form the capacitive coupling between the plurality of dice and/or the substrate (this is the definition of capacitive coupling; capacitors are metal plates separated by a dielectric).

Regarding Claim 7, Best teaches the processor of Claim 1, wherein the wireless communication components carry wireless communication signals between one or more regions of one or more of the substrate and the plurality of dice (see Fig. 7).

Regarding Claim 8, Best teaches the processor of Claim 1, wherein the one or more wireless communication components comprise components providing communication via electromagnetic radiation (definition of galvanic coupling).

Regarding Claim 9, Best teaches the processor of Claim 8, wherein the wireless communication components comprise an antenna and/or an antenna array (again, by definition, any pad emitting EM signals for the galvanic coupling is an antenna).

Regarding Claim 10, Best teaches the processor of Claim 1, wherein the wireless communication components comprise components providing wireless communication via one or more of capacitive coupling, inductive coupling and electromagnetic radiation (see above).

Regarding Claim 11, Best teaches the processor of Claim 1, wherein the communication signals are generated via a communication protocol (there is inherently some communication protocol; the alternative being random communication).

Regarding Claims 14-16, Best teaches a method correlating to the device of claims 1-4 and 8-11 as discussed above.  

Regarding Claims 19 and 20, Best teaches machine learning processor as discussed above.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Best and alternatively over Best in view of U.S. Pat. Pub. No. 20110309881 to Yasuda et al. (Yasuda).
Regarding Claim 5, Best teaches the processor of Claim 3, wherein the electromagnetic coupling comprises capacitive coupling, but does not explicitly teach that a transistor gate in a processing die is used to form a parallel plate of a capacitive coupling.
However, it has long been held that merely rearranging the prior art absent a showing of an unexpected result or different mode of operation is prima facie obvious (MPEP 2144.04(VI)(C)).  In this case, the use of a transistor gate as the plate of a capacitor is a mere rearrangement of parts from with respect to Best, and nothing on the record indicates the devices would operate differently.
Alternatively, Yasuda teaches that capacitive coupling is a summation of all of the capacitances between a TX and RX, including gate capacitance [0076].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Yasuda since Best does not go into the specifics of the total intentional parasitic capacitance used for galvanic coupling, motivating those of ordinary skill to seek out such teachings to fully practice the invention of Best.

Regarding Claim 6, Best teaches the processor of Claim 3, but does not explicitly teach that the electromagnetic coupling comprises inductive coupling and metal layers in a processing die are arranged in substantially polygonic shape to form an inductor coil.  However, it has long been held that the 

Regarding Claims 17 and 18, Best or Best and Yasuda teach the methods correlating to the device above.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Best in view of CN 103999287 to Asai et al. (Asai).
Regarding Claims 12 and 13, Best teaches the processor of Claim 11, but does not explicitly teach that the communication protocol comprises differential signaling comprising one or more of Chordal coding, PAM-X, CNRZ-5, CNRZ-X, permutation vectors, vector coding, and line coding.
However, in analogous art, Asai teaches [0043] that galvanic communication between two ICs can be done by 8b/10b line coding. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Asai since Best is silent regarding a communication protocol, and the person of ordinary skill is motivated to seek out such teachings to fully practice the invention of Best.

Prior art cited but not relied upon
The attached form 892 provides several references relating to galvanic coupling between ICs in a stack. Applicants are highly encouraged to review these references when preparing a response to this paper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Best had originally been presented to the Applicant in case 16/277,864 on 2/14/2020